Title: From Alexander Hamilton to Aaron Ogden, 17 April 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New-York April 17th. 1799
          
          As no material motives of a military kind enjoin the preference of New Brunswick to Elisabeth-Town—I think myself at liberty to consent to your request; that the latter may be substituted; well convinced of the sacrifice of interest you have made, in accepting the Command of a Regiment, and of the reasonableness of accommodating you till you shall have had more time for the arrangement of your private affairs in conformity with your new situation.
          I also approve of the alterations you suggest as to the Districts. Let New-Jersey then form one District under the superintendance of a Major, and the State of Delaware, with the three subdistricts of Pennsylvania form another District, under the superintendance of your other Major.
          I am advised that Contracts have been formed for the supply of provisions at the Rendezvous of Hackensack &c. by John Campbell, at that of Elisabeth town by John King, at that of New Brunswick by John Bray, at that of Trenton by Thomas Atkinson, at that of Burlington by Thomas Neale. You will take your Arrangements with these Contractors accordingly. The Contract for one subdistrict has not been forwarded, you will please inform yourself of Colonel Rhea with Whom this has been made.
          With Consideration, I am Sir Yr. Obedt. Servant.
          
            A Hamilton
          
        